DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0009], line 2: “relevance” appears instead of “relevant” 
Paragraph [0045], line 5: “function angle” appears instead of, perhaps, “function of angle” 
Paragraph [0045], line 6: “such” appears instead of “such as” 
 Paragraph [0045], lines 10-11: “grain size physical and compositional properties” appears; its intended meaning cannot be ascertained 
Paragraph [0052], line 5: “system 14” appears instead of “system 1400” 
Paragraph [0055], line 11: “etc.” appears instead of “etc.,” 
Paragraph [0056], line 1: “Receiver includes” appears instead of, perhaps, “Receiver 750 includes” 
Paragraph [0056], line 5: “embodiments that is” appears instead of “embodiments that are” 
Paragraph [0060], line 8: the sentence fragment “may be arbitrarily small or large are” contains two verbs, and its intended meaning cannot be determined 
Paragraph [0064], line 1: “phenomena is” appears instead of either “phenomenon is” or “phenomena are” 
Paragraph [0067], line 3: “the elliptical” appears instead of “the complete elliptic” [the elliptical integral of the second kind has two arguments; the complete elliptic integral of the second kind has one argument] 
Paragraph [0072], line 3: “10 W” appears instead of “A 10 W” 
Paragraph [0072], line 5: “10 W” appears instead of “A 10 W” 
Paragraph [0076], line 11: “the rotation is about the defined plane” is incorrect, since rotation is about an axis, not about a plane; a more correct description appears in line 8, “… produces a rotating beam of pulsed laser light within a plane …” 
Paragraph [0086], line 5: “the index” appears, instead of, perhaps, “the refractive index” – “index” also appears later on the same line, and presumably is also “refractive index”
Paragraph [0086], lines 5-6: “increases as the wavelength is pushed”; how is a wavelength pushed, and what agent is doing the pushing?
Paragraph [0087], lines 1-2: “Link budget” appears to be a term used in optical communications technology, e.g., optical fiber runs incorporating add and drop multiplexers; there is no clear application of this technology (or “link budget data”) related to micron sized particle detection at 15 km 
Paragraph [0094], line 2: “may of the present invention may” appears; its meaning cannot be understood. 
Appropriate correction is required.

Claim Objections
Claims 4, 9, 36, and 41 are objected to because of the following informalities: 
Claim 4, line 4: “time transmission” appears instead of, perhaps, “time between transmission” (see specification paragraph [0058], line 1) 
Claim 7, line 3: “size diameter” appears instead of either “size” or “diameter”; it cannot be determined what is meant by “size diameter” 
Claim 9, line 6: “to towards” appears instead of “toward” 
Claim 30, line 3: “size diameter” appears instead of either “size” or “diameter”; it cannot be determined what is meant by “size diameter” 
Claim 36, line 4: “time transmission” appears instead of, perhaps, “time between transmission” 
Claim 39, line 3: “size diameter” appears instead of either “size” or “diameter”; it cannot be determined what is meant by “size diameter” 
Claim 41, line 6: “to towards” appears instead of “toward”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10, 25, 29-33, 38-42, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6, 29, and 38 each recite variables                     
                        
                            
                                t
                            
                            
                                r
                                0
                            
                        
                    
                ,                     
                        
                            
                                t
                            
                            
                                r
                                1
                            
                        
                    
                ,                     
                        t
                        '
                    
                , and                     
                        τ
                    
                , reciting that                     
                        
                            
                                t
                            
                            
                                r
                                0
                            
                        
                    
                 and                     
                        
                            
                                t
                            
                            
                                r
                                1
                            
                        
                    
                 are times of laser pulses at different wavelengths relative to an initial start time                     
                        t
                        '
                    
                , and                     
                        τ
                    
                 is a time delay.  The claim language raises an issue as to whether                     
                        
                            
                                t
                            
                            
                                r
                                0
                            
                        
                    
                 and                     
                        
                            
                                t
                            
                            
                                r
                                1
                            
                        
                    
                 are emission times, or reception times with respect to some time standard, or are to be considered transit times, i.e., relative times.  The plain language of the claims indicates that the “times of laser pulses” are relative times, but the equations displayed in the claim recitations clearly show subtraction of the initial start time                     
                        t
                        '
                    
                 (                    
                        
                            
                                R
                            
                            
                                0
                            
                        
                        =
                         
                        
                            
                                1
                            
                            
                                2
                            
                        
                         
                        c
                         
                        (
                         
                        
                            
                                t
                            
                            
                                r
                                0
                            
                        
                        -
                        
                            
                                t
                            
                            
                                '
                            
                        
                        )
                    
                ) or subtraction of the sum of the start time                     
                        t
                        '
                    
                 and the delay                     
                        τ
                    
                 (                    
                        
                            
                                R
                            
                            
                                1
                            
                        
                        =
                         
                        
                            
                                1
                            
                            
                                2
                            
                        
                         
                        c
                         
                        (
                        
                            
                                t
                            
                            
                                r
                                1
                            
                        
                        -
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        '
                                    
                                
                                +
                                τ
                            
                        
                        )
                        )
                    
                , such subtractions appearing to be incorrect if the “times of laser pulses” are relative times as stated in the claim.  The inventors do not appear to have possession of the claimed invention. 
Claims 7, 30, and 39 each recite an error-ellipsoid that has a length on an order of a laser spot size diameter at range             
                R
            
         and width             
                w
            
        , given by             
                w
                =
                c
                τ
            
        , and each depends directly from a claim that recites a velocity             
                V
                =
                 
                
                    
                        (
                        
                            
                                R
                            
                            
                                1
                            
                        
                        -
                         
                        
                            
                                R
                            
                            
                                2
                            
                        
                         
                        )
                    
                    
                        τ
                    
                
            
         , implying that the difference 
            
                
                    
                        R
                    
                    
                        1
                    
                
                -
                
                    
                        R
                    
                    
                        2
                    
                
                =
                V
                τ
            
         
and since             
                V
                ≪
                c
                 
            
        must hold, the difference of determined ranges is much less than the width             
                w
            
        .  It is therefore not clear how such an error ellipsoid leads to a practicable invention, much less is it clear that the inventors have possession of the claimed invention.  
Claims 8, 31, 40 each recite the object size being determined by measuring a count of photons scattered from a same location during a period of time and relating the count to a physical cross section of the object.  The claims and specification lack any disclosure or discussion of how prior knowledge of an object’s reflectivity, its shape (Lambert’s law in combination with the presented object shape is relevant to its reflectivity, and hence to the returned signal), orientation, or dielectric constant (dielectric constant/reflective index need to be known for modeling a small object using Mie scattering theory), so it cannot be concluded that the inventors have possession of the claimed invention, given the absence of such discussion in the context of the subject matter of claims 8, 31, and 40. Moreover, “relating the count” is a broad term, and Applicant’s lack of discussion of, e.g., dark current which would give rise to many false positives without some introduction of a threshold, further weighs toward a finding that the inventors lack possession of the claimed invention. 
Furthermore, specification paragraph [0044], sixth sentence is incorrect, as the Fresnel equations describe reflection and transmission at a plane interface only (see Wikipedia article, “Fresnel equations”, see PTO-892).  Mie scattering theory is more appropriate for small spherical particles,  For both application of the Fresnel equations and application of Mie scattering theory, the refractive index of the material is required.  So again, the specification does not properly provide written description for relating a count of detected photons to debris size. 
Claim 9 recites the rotation of the object being determined by: comparing a wavelength and frequency of the light received by the at least one light-sensitive receiver to the wavelength and frequency of the beam transmitted by the at least one laser; determining whether the received light is Doppler-shifted to towards blue, red, or both; and calculating a rotation rate of the object based on a degree of the Doppler shift towards blue, red, or both. Claims 32 and 41 recite similar limitations.  Without knowing a radius and shape of the object, and without assessing a wavelength distribution in the returned signal reflected/reemitted by the object, its rotation rate cannot be determined – the Doppler shift only provides information on the velocity of the point (more precisely, perhaps, within a wavelength or so of the point) on the object at which the reflection/reemission occurred.  Without known the distance of the point from the center of rotation of the object (and combining that information with details of the wavelength distribution of the reflected/reemitted light), the rotation rate cannot be determined.  Again, the inventors lack sufficient possession of the claimed invention. 
Moreover, the “Doppler equation” discussed in paragraph [0049] of the specification is wrong – and the wrong equation is repeated later in the same paragraph.  Again, the inventors fail to show possession of the claimed invention.  See the Wikipedia page, “Doppler effect” (e.g., the first equation in the section “General, see PTO-892).  This again points to the inventors’ failure to possess the claimed invention. 
Claim 10 recites that the material properties of the object are determined by measuring a reflectivity                     
                        R
                    
                 of laser light returning from the object at multiple wavelengths given by:                     
                        R
                        =
                         
                        
                            
                                
                                    
                                        (
                                        
                                            
                                                ε
                                            
                                            
                                                1
                                                /
                                                2
                                            
                                        
                                        -
                                        1
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                            
                                
                                    
                                        (
                                        
                                            
                                                ε
                                            
                                            
                                                1
                                                /
                                                2
                                            
                                        
                                        +
                                        1
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                 where                     
                        ε
                    
                 is a dielectric constant of the material.  Claims 33 and 42 recite similar limitations.  Without a radius and shape of the object, its reflectivity cannot be determined through measurement as proposed by the inventors.  Moreover, the reflectivity depends on the refractive index, which can also depend on magnetic properties of the object.  That is, the square root of the dielectric constant may suffice as a stand-in for the refractive index if magnetic effects are negligible.  However, the space environment includes objects of both magnetic and non-magnetic nature (e.g., on Earth, both iron meteorites and stony meteorites have been found; naturally occurring space dust would have similar properties as meteorites, and it can be expected that the space environment harbors particulates with similar magnetic/non-magnetic properties). 
Claim 23 recites sweeping the fixed optical delay between the two laser pulses, by the at least one laser.  Since the optical delay is fixed, it cannot be understood, without guidance from the inventors, how a fixed optical delay can be swept.  As such guidance appears to be missing from the specification, the inventors fail to provide sufficient written description for the invention of claim 23. 
Claim 25 recites that a Mie scattering model is used to derive the size of the debris.  Claim 45 recites a similar limitation.  In Mie scattering, besides the scatterer size, the refractive index of the scatterer material is required in order to calculate the amount and angular details of the scattering.  Discussion of this aspect of determining debris size using Mie scattering theory is absent from the specification, with no indication that the inventors are aware of this omission.  Thus, it appears that the inventors lack possession of the inventions of claims 25 and 45. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10, 25, and 27-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the distance                                 
                                    d
                                
                            " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation "the detected object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the object velocity                                 
                                    V
                                
                            " in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the change in object velocity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the object size" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the light received" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the wavelength and frequency" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the Doppler shift" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "the debris" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "the distance                                 
                                    d
                                
                            " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the detected object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation "the object velocity                                 
                                    V
                                
                            " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation "the change in object velocity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 recites the limitation "the object size" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 32 recites the limitation "the object rotation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 32 recites the limitation "the Doppler equation" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 33 recites the limitation "the material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 36 recites the limitation "the distance                                 
                                    d
                                
                            " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 37 recites the limitation "the direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 37 recites the limitation "the detected object" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 38 recites the limitation "the object velocity                                 
                                    V
                                
                            " in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 39 recites the limitation "the change in object velocity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 40 recites the limitation "the object size" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 41 recites the limitation "the wavelength and frequency" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 41 recites the limitation "the Doppler shift" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 42 recites the limitation "the material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 45 recites the limitation "the debris" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 20 recites a limitation “wherein each LIDAR vehicle transmits a rotating beam of pulsed laser light within a plane that is different than other LIDAR vehicles in the system”.  Claim 48 recites a similar limitation. The noun antecedent to the relative pronoun in claim 20 appears to be “a plane”.  The claim language appears to assert that each of the LIDAR vehicles of “other LIDAR vehicles” is likewise a plane, due to the phrasing “a plane that is different than other LIDAR vehicles in the system”.  The language of this recitation does not appear to make sense; nor does it make sense that “a rotating beam of pulsed laser light” would be transmitted “within … other LIDAR vehicles”, as the rotating beam is not transmitted within LIDAR vehicles.  There appears to be no reasonable interpretation of the claim language, and thus claim 20 (and claim 48 as well) cannot be examined.  By virtue of their dependence on claims 20 and 48, respectively, claims 21 and 49 likewise also cannot be examined.  These are considered rejections under 35 U.S.C. 112(b) for lack of clarity in the claims. 
Claim 24 recites, in relevant part, that “the detector vehicle has a relative velocity with respect to the laser source vehicle that is faster than the laser source vehicle”, which omits any mention of what the velocity of the laser source vehicle is considered relative to: the center of the Earth? The center of mass of the Earth-Moon system? The center of mass of the Sun-Earth system” the center of the Milky way galaxy?  Applicant specify, essentially, a reference standard against which to determine the velocity of the detector vehicle, but no such reference standard is supplied for the velocity of the source vehicle, leaving claim 24 unclear. 
Claim 34 likewise recites, in relevant part, that “the detector vehicle has a relative velocity with respect to the laser source vehicle that is faster than the laser source vehicle”.  As in claim 24, this again omits any mention of what the velocity of the laser source vehicle is considered relative to: the center of the Earth? The center of mass of the Earth-Moon system? The center of mass of the Sun-Earth system” the center of the Milky way galaxy?  Applicant specify, essentially, a reference standard against which to determine the velocity of the detector vehicle, but no such reference standard is supplied for the velocity of the source vehicle, leaving claim 34 unclear.  Dependent claims 35-45 inherit this deficiency of claim 34, and are therefore likewise unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 15, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Droz et al. (US 10,234,546). 
As to claim 1, Droz discloses a light detection and ranging (LIDAR)-based system (Abstract; FIG. 4; col. 2, line 58 to col. 6, line 55), comprising: 
at least one laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency (col. 6, lines 46-49, lines 54-55); 
at least one light-sensitive receiver configured to: 
receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both (col. 6, lines 5-20, lines 54-55), and 
generate a voltage or a current from the received light (col. 4, lines 53-59); and 
a computing system configured to receive the generated voltage or current from the at least one light-sensitive receiver and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the at least one light-sensitive receiver (FIG. 4; col. 15, line 17 to col. 16, line 14). 
As to claim 2, Droz further discloses that the at least one laser and the at least one light-sensitive receiver are located on a same vehicle (FIG. 4; col. 15, line 40 to col. 16, line 8). 
As to claim 4, Droz further discloses that the computing system is configured to determine the distance                                 
                                    d
                                
                             to the object via: 
                
                    d
                    =
                     
                    
                        
                            t
                            *
                            c
                        
                        
                            2
                        
                    
                
             
where                         
                            c
                        
                     is the speed of light and                         
                            t
                        
                     is a time transmission of the beam by the at least one laser and detection of the reflected and/or reemitted light from the object by the at least one light-sensitive receiver (col. 2, line 58 to col. 3, line 1, implicit, since Droz describes round-trip travel time). 
As to claim 15, Droz further discloses that the at least one light-sensitive receiver comprises a lens and a photodetector, the lens configured to focus the received light onto the photodetector (col. 6, lines 21-38). 
As to claim 26, Droz discloses a computer-implemented method (col. 17, lines 9-14), comprising: 
receiving a generated voltage or current from a light-sensitive receiver, by a computing system (col. 4, lines 53-59; col. 6, lines 5-20, lines 54-55); and 
determining an object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receiver (FIG. 4; col. 15, line 17 to col. 16, line 14). 
As to claim 27, Droz further discloses that the computing system is configured to determine the distance                                 
                                    d
                                
                             to the object via: 
                
                    d
                    =
                     
                    
                        
                            t
                            *
                            c
                        
                        
                            2
                        
                    
                
             
where                         
                            c
                        
                     is the speed of light and                         
                            t
                        
                     is a time transmission of the beam by the at least one laser and detection of the reflected and/or reemitted light from the object by the at least one light-sensitive receiver (col. 2, line 58 to col. 3, line 1, implicit, since Droz describes round-trip travel time). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Ulich (US 5,231,480). 
As to claim 3, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not explicitly teach that the at least one laser and the at least one light-sensitive receiver are located on different vehicles.  Ulich teaches lidar with a laser on one vehicle and a receiver on another vehicle (Abstract; FIG. 11; col. 4, lines 16-18; col. 7, lines 12-34), and therefore suggests that the at least one laser and the at least one light-sensitive receiver are located on different vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with the at least one laser and the at least one light-sensitive receiver being located on different vehicles as suggested by Ulich, since such combination provides fields of view for laser transmitter and receiver that are angled with respect to one another to enable viewing a target at a bistatic angle. 
As to claim 17, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not teach that the system comprises a plurality of vehicles that are interconnected.  Ulich teaches interconnected vehicles in a distributed lidar system (Title; FIG. 11), and therefore suggests that the system comprises a plurality of vehicles that are interconnected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with the system comprising a plurality of vehicles that are interconnected as suggested by Ulich, since such combination provides utility in imaging objects in reflection or in obscuration. 
As to claim 18, Droz as modified by Ulich teaches the LIDAR-based system of claim 17 as just discussed.  However, Droz does not teach that the plurality of vehicles comprise two or more LIDAR vehicles and at least one framework vehicle connecting the two or more LIDAR vehicles.  Ulich further teaches multiple systems including additional lidars and additional cameras, providing additional optical detection capabilities in both reflection and obscuration modes (FIG. 11; col, 3, lines 42-46; col. 7, lines 58-64), and therefore suggests that the plurality of vehicles comprise two or more LIDAR vehicles and at least one framework vehicle connecting the two or more LIDAR vehicles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 17 as taught by Droz as modified by Ulich, in combination with the plurality of vehicles comprising two or more LIDAR vehicles and at least one framework vehicle connecting the two or more LIDAR vehicles as suggested by Ulich, since such combination further improves detection capability, moreover MPEP 2144.04 VI B. Duplication of Parts supports the addition of further detection capability (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960)). 
As to claim 19, Droz further teaches multiple light emitters and multiple photodetectors for multiple wavelengths, as well as receiver optics to filter out unwanted wavelengths (col. 6, lines 21-63, in particular lines 38-45), and therefore suggests that each LIDAR vehicle comprises: a laser of the at least one laser that emits a beam at a unique laser wavelength; and a light-sensitive receiver of the at least one light-sensitive receiver that is sensitive to the unique wavelength of the laser, wherein the unique laser wavelength of the beam and the sensitivity of the receiver to the unique wavelength constitute a unique channel for the respective LIDAR vehicle. 

Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Wikipedia (“Displacement (geometry),” 2018, hereinafter “Wikipedia 2018”,  see PTO-892, attached). 
As to claim 5, Droz teaches the LIDAR-based system of claim 4 as discussed above.  However, Droz does not teach that the object location is determined by using a current location of the LIDAR-based system as a starting point for a vector of length                                 
                                    d
                                
                             in the direction of the detected object, an endpoint of which gives the object location.  Nonetheless, such construction is well known, and obvious in view of elementary geometry (Wikipedia 2018, first paragraph, the displacement vector specifies both the distance and direction from initial point to final point). 
As to claim 28, Droz teaches the computer-implemented method of claim 27 as discussed above.  However, Droz does not teach that the object location is determined by using a current location of the LIDAR-based system as a starting point for a vector of length                                 
                                    d
                                
                             in the direction of the detected object, an endpoint of which gives the object location.  Nonetheless, such construction is well known, and obvious in view of elementary geometry (Wikipedia 2018, first paragraph, the displacement vector specifies both the distance and direction from initial point to final point). 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Werner et al. (US 5,206,698). 
As to claim 11, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not teach that a shape of the beam comprises a cone, a fan, a rectangular box, or a square diamond.  Werner teaches a lidar arrangement with a transmission beam having a radiation cone (Abstract), and therefore suggests that a shape of the beam comprises a cone, a fan, a rectangular box, or a square diamond.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with a shape of the beam comprising a cone, a fan, a rectangular box, or a square diamond as suggested by Werner, since such combination provides a common, well known, and well understood feature in the field of optical distance ranging. 
As to claim 16, Droz teaches the LIDAR-based system of claim 15 as discussed above.  However, Droz does not teach that a diameter of the beam matches a field of view (FOV) of the photodetector.  Werner teaches a receiving device for a lidar apparatus, that measures intensity of backscattered radiation coinciding approximately with a transmission cone of the lidar apparatus (Abstract; claim 12, final three lines), and therefore suggests that a diameter of the beam matches a field of view (FOV) of the photodetector.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 15 as taught by Droz, in combination with a diameter of the beam matching a field of view (FOV) of the photodetector as suggested by Werner, since such combination optimizes capture of emitted energy reflected by an object in the lidar field of view.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Werner, and further in view of Rohani et al. (US 2019/0025430) and Wikipedia (“Gaussian beam,” 2022, hereinafter “Wikipedia 2022”). 
As to claim 12, Droz as modified by Werner teaches the LIDAR-based system of claim 11 as discussed above,  However, Droz does not teach that an intensity distribution within the shape comprises a Gaussian or flat-top shape.  Rohani teaches lidar with a laser source that can generate a Gaussian beam (paragraph [0043], first two sentences).  Wikipedia 2022 clarifies that lasers emitting Gaussian beams have Gaussian intensity distributions (first sentence).  Rohani and Wikipedia 2022 therefore suggest that an intensity distribution within the shape comprises a Gaussian or flat-top shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 11 as taught by Droz as modified by Werner, in combination with an intensity distribution within the shape comprising a Gaussian or flat-top shape  as suggested by Rohani and Wikipedia 2022, since such combination merely includes a feature typical of a laser emitter. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Efimov (US 6,782,207). 
As to claim 13, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not teach that the at least one laser comprises a telescope configured to reduce a divergence of the beam.  Efimov teaches an optical telescope in lidar to reduce divergence of a transmitted beam (col. 3, lines 19-25, lines 58-60), and therefore suggests that the at least one laser comprises a telescope configured to reduce a divergence of the beam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with the at least one laser comprising a telescope configured to reduce a divergence of the beam as suggested by Efimov, since such combination enables maintaining energy concentration in the transmitted beam. 
As to claim 14, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not teach that the at least one light-sensitive receiver comprises a telescope.  Efimov teaches an optical telescope in lidar to concentrate received radiation to a photodetector (col. 3, lines 19-25), and therefore suggests that the at least one light-sensitive receiver comprises a telescope It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with the at least one light-sensitive receiver comprising a telescope as suggested by Efimov, since such combination enables improvement to system performance and reduction in signal to noise ratio, as well as improving other system performance parameters. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Earhart et al. (US 7,961,301). 
As to claim 22, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not teach that the computing system is configured to determine velocimetry of the object using two-pulse excitation, the two-pulse excitation comprising: transmitting two laser pulses, by the at least one laser, that are separated from one another by a fixed optical delay and have different wavelengths; collecting signal returns from the transmitted two laser pulses, by the at least one detector; measuring arrival times of each signal return, by the computing system; and calculating a range and object motion velocity based on this measurement, by the computing system. 
Earhart teaches a lidar system with a light source that may comprise a laser capable of providing precisely timed pulses of light at one or more selected wavelengths (col. 5, lines 20-31) that provides a velocimetry solution (col. 9, lines 27-58), and therefore suggests that the computing system is configured to determine velocimetry of the object using two-pulse excitation, the two-pulse excitation comprising: transmitting two laser pulses, by the at least one laser, that are separated from one another by a fixed optical delay and have different wavelengths; collecting signal returns from the transmitted two laser pulses, by the at least one detector; measuring arrival times of each signal return, by the computing system; and calculating a range and object motion velocity based on this measurement, by the computing system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with the computing system being configured to determine velocimetry of the object using two-pulse excitation, the two-pulse excitation comprising: transmitting two laser pulses, by the at least one laser, that are separated from one another by a fixed optical delay and have different wavelengths; collecting signal returns from the transmitted two laser pulses, by the at least one detector; measuring arrival times of each signal return, by the computing system; and calculating a range and object motion velocity based on this measurement, by the computing system as suggested by Earhart, since such combination further enables surface profile characterization for suitably sized objects. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Caldwell et al. (2019/0302141). 
As to claim 25, Droz teaches the LIDAR-based system of claim 1 as discussed above.  However, Droz does not teach that a Mie scattering model is used to derive the size of the debris.  Caldwell teaches lidar measurements through use of laser transceivers that are sensitive to Mie scattering for particle (aerosol) scattering measurements that are used to determine particle size (paragraph [0046]; paragraph [0049], step 936), and therefore suggests that a Mie scattering model is used to derive the size of the debris.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR-based system of claim 1 as taught by Droz, in combination with a Mie scattering model being used to derive the size of the debris as suggested by Caldwell, since such combination utilizes a measurement methodology that can be effective for sizes larger than, or about the same size as, the lidar wavelength used. 

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Droz in view of Wikipedia (“Car carrier trailer,” 2016, hereinafter “Wikipedia 2016,” see PTO-892, attached). 
As to claim 46, Droz teaches a light detection and ranging (LIDAR)-based system (Abstract; FIG. 4; col. 2, line 58 to col. 6, line 55), comprising: 
at least one laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency (col. 6, lines 46-49, lines 54-55); 
at least one light-sensitive receiver configured to: 
receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both (col. 6, lines 5-20, lines 54-55), and 
generate a voltage or a current from the received light (col. 4, lines 53-59); and 
a computing system configured to receive the generated voltage or current from the at least one light-sensitive receiver and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the at least one light-sensitive receiver (FIG. 4; col. 15, line 17 to col. 16, line 14). 
However, Droz does not teach the light detection and ranging (LIDAR)-based system comprising a plurality of LIDAR vehicles; and at least one framework vehicle connecting the plurality of LIDAR vehicles, wherein each of the plurality of LIDAR vehicles comprises: a laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency, a light-sensitive receiver configured to: receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light, and a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers. 
Wikipedia 2016 teaches a car carrier trailer towed by a tractor and using chains to secure each of the cars in a payload of hauled cars on the car carrier trailer (“Commercial Car Carrier Trailers” section).  Since a plurality of vehicles taught buy Droz would be hauled to a dealer site to provide inventory for customers wishing to purchase a lidar-equipped vehicle, Wikipedia 2016 therefore suggests the light detection and ranging (LIDAR)-based system comprising a plurality of LIDAR vehicles; and at least one framework vehicle connecting the plurality of LIDAR vehicles, wherein each of the plurality of LIDAR vehicles comprises: a laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency, a light-sensitive receiver configured to: receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light, and a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LIDAR)-based system, comprising: at least one laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency; at least one light-sensitive receiver configured to: receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light; and a computing system configured to receive the generated voltage or current from the at least one light-sensitive receiver and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the at least one light-sensitive receiver as taught by Droz, in combination with the light detection and ranging (LIDAR)-based system comprising a plurality of LIDAR vehicles; and at least one framework vehicle connecting the plurality of LIDAR vehicles, wherein each of the plurality of LIDAR vehicles comprises: a laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency, a light-sensitive receiver configured to: receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light, and a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers as suggested by Wikipedia 2016, since such combination enables alleviating possible supply-chain issues for marketing and sale of lidar-equipped vehicles. 
As to claim 47, Droz further teaches multiple light emitters and multiple photodetectors for multiple wavelengths, as well as receiver optics to filter out unwanted wavelengths (col. 6, lines 21-63, in particular lines 38-45), and therefore suggests that the laser of each LIDAR vehicle emits a beam at a unique laser wavelength and the light-sensitive receiver of each LIDAR vehicle is sensitive to the unique wavelength of the laser of that LIDAR vehicle, constituting a unique channel for the respective LIDAR vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645